

116 HRES 850 IH: Expressing disapproval of the Trump administration’s removal of United States Army Lieutenant Colonel Alexander Vindman from the National Security Council.
U.S. House of Representatives
2020-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 850IN THE HOUSE OF REPRESENTATIVESFebruary 12, 2020Mr. Brendan F. Boyle of Pennsylvania submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing disapproval of the Trump administration’s removal of United States Army Lieutenant
			 Colonel Alexander Vindman from the National Security Council.
	
 Whereas Lieutenant Colonel Alexander Vindman serves our country honorably and selflessly; Whereas Lieutenant Colonel Alexander Vindman is a Purple Heart recipient and an Iraq war veteran with multiple military honors;
 Whereas, on November 19, 2019, Lieutenant Colonel Alexander Vindman testified, under subpoena, before the Permanent Select Committee on Intelligence of the House of Representatives about President Trump’s July 25 telephone call with Ukraine President Volodymyr Zelensky and his concerns about the call, which he reported to his superiors;
 Whereas at the hearing, Lieutenant Colonel Alexander Vindman said I am a patriot, and it is my sacred duty and honor to advance and defend our country, irrespective of party or politics.;
 Whereas Lieutenant Colonel Alexander Vindman and his twin brother, Lieutenant Colonel Yevgeny Vindman, were removed from the National Security Council on February 7, 2020, in an apparent act of retaliation;
 Whereas the Office of the President of the United States should seek to preserve the political neutrality of the Federal Government; and
 Whereas blatant attempts to govern by fear, exemplified by the unwarranted and politically motivated termination of two qualified, distinguished, and dedicated public servants has no place in a Nation ruled by laws: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the actions taken by the Trump administration to seek retribution from witnesses of the House impeachment inquiry is a cruel attack on all public servants, creating fear in the United States Government;
 (2)the Trump administration must immediately end retribution of all witnesses of the House impeachment inquiry; and
 (3)the Trump administration should uphold its responsibility to democratic values of the United States.
			